EXHIBIT 10

 


MATERIAL CONTRACTS

 

Exhibit 10 is:

 

(1) Amended and Restated Employment Agreement between James S. Marlen and the
Company.

 

(2) Change of Control Agreement between Javier Solis and the Company.

 

(3) Change of Control Agreement between Gary Wagner and the Company.

 

(4) Change of Control Agreement between James R. McLaughlin and the Company.

 

(5) 2001 Stock Incentive Plan.

 

Exhibit 10, Items (2) and (3) are incorporated by reference to Annual Report on
Form 10-K filed with the Commission for Registrant’s fiscal year ended
November 30, 1998.

 

Exhibit 10, Item (4) is incorporated by reference to Annual Report on Form 10-K
filed with the Commission for Registrant’s fiscal year ended November 30, 2000.

 

Exhibit 10, Item (5) is incorporated by reference to Registration Statement No.
333-61816 on Form S-8 filed with the Commission on May 29, 2001

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

This amended and restated employment agreement (“Agreement”) is made effective
as of January 22, 2003, by and between Ameron International Corporation, a
Delaware corporation (the “Company”), and James S. Marlen (“Employee”).  It
supersedes and replaces the Employment Agreement previously entered into between
the Company and Employee which was effective as of June 11, 1996, and was
amended effective as of May 15, 1998 and May 16, 2001.

 

In consideration of the mutual promises and agreements set forth herein, the
Company and Employee agree as follows:

 

1.             Term.

 

1.1                                 The term of this Agreement shall commence on
January 22, 2003, and shall be automatically extended from day to day so that it
always has a remaining term of three years and six months or until Employee
attains age 67½, if sooner (the “Term”), subject to earlier termination in
accordance with the provisions of section 10 hereinbelow.  In no event shall the
Term of this Agreement extend beyond the date when Employee attains age 67½,
unless the Company and Employee hereafter expressly agree in writing to extend
the Term of this Agreement beyond such date.

 

2.             Position and Title.

 

2.1                                 The Company hereby employs Employee as its
Chairman of the Board, President and Chief Executive Officer, and Employee
hereby accepts such employment.

 

2.2                                 Employee shall devote substantially all of
his efforts on a full time basis to the business and affairs of the Company and
to its subsidiaries and affiliates.  Employee shall not engage in any business
or perform any services in any capacity whatsoever adverse to the interests of
the Company.

 

2.3                                 Employee shall at all times faithfully,
industriously, and to the best of his ability, experience and talents, perform
all of the duties of the office of Chairman of the Board, President and Chief
Executive Officer of the Company.

 

2.4                                 As President and Chief Executive Officer,
Employee shall be responsible to the Board of Directors for all actions and
activities of the Company.

 

3.             (Deleted)

 

1

--------------------------------------------------------------------------------


 

4.             Base Salary.

 

4.1                                 As of January 22, 2003, Employee’s base
salary is $714,000 per year.  Employee’s base salary and performance shall be
reviewed annually during the Term by the Board of Directors of the Company and
may be increased from time to time at the discretion of, and by, such Board
based on merit or such other considerations as such Board shall deem
appropriate.

 

5.             Short-Term Incentive Bonus.

 

5.1                                 The Company has adopted a management
incentive bonus plan for its executives, which plan is currently known as the
“Management Incentive Compensation Plan” (herein the “MIC Plan”), and a Key
Executive Long-Term Cash Incentive Plan (herein the “LTIP”).

 

5.2                                 Employee shall be deemed to be a participant
under the MIC Plan and the LTIP, as well as any successor management incentive
bonus plans adopted by the Company for its executives.  Individual goals and
guidelines for bonus payable to Employee under the MIC Plan and the LTIP, and
any successor plans, shall be subject to review and approval by the Board of
Directors of the Company.

 

5.3                                 Employee’s participation in the MIC Plan and
the LTIP shall be in accordance with the terms and conditions of those plans and
other compensation arrangements as agreed to herein.  In the event of Employee’s
termination of employment other than for cause (as defined in paragraph 10.1
hereinbelow), Employee shall be entitled to a pro-rata portion of the award he
would have been entitled to receive under the MIC Plan in respect of the fiscal
year in which Employee’s termination date occurs had he continued in employment
until the end of such fiscal year.

 

5.4                                 The Company shall consider in good faith any
recommendations of Employee with respect to any management incentive bonus plans
subsequent to the MIC Plan and the LTIP.

 

6.             Stock Grants & Options.

 

6.1                                 (Deleted)

 

6.2                                 (Deleted)

 

6.3                                 Stock option and/or restricted stock grants
may be granted from time to time at the sole discretion of, and by, the Board of
Directors of the Company.  The Board of Directors of the Company shall consider
in good faith any recommendations of Employee with respect to any alternative
formulas or plans for stock options.

 

7.             (Deleted).

 

8.             Pension.

 

8.1                                 During the Term, the Company shall provide
pensions benefits to Employee in accordance with

 

2

--------------------------------------------------------------------------------


 

the terms and conditions of Company’s Pension Plan for Salaried Employees and
its Supplemental Executive Retirement Plan as in effect as of March 20, 2002.

 

8.2                                 In addition to the pension benefits
described in paragraph 8.1 hereinabove, the Company shall provide the following
additional pension benefits to Employee.  Those additional benefits shall be
calculated by crediting Employee with twenty-five (25) years of service under
the Supplemental Executive Retirement Plan (the “SERP”) described in paragraph
8.1 hereinabove at age 60, and with an additional year of service under the SERP
for each actual year of service during his employment with the Company between
ages 60 and 65 so that Employee will be credited with thirty (30) years of
service under the SERP at age 65.

 

8.3                                 Vesting of the pension benefits described in
paragraphs 8.1 and 8.2 hereinabove began as of June 11, 1993.

 

8.4                                 In the event that Employee’s employment is
terminated by the Company without cause (as defined in paragraph 10.2
hereinbelow) and/or due to or following a Change of Control (as defined in
paragraph 10.5 hereinbelow) during the Term, Employee shall be entitled to
continue to accrue the pension benefits described in paragraphs 8.1, 8.2 and 8.3
hereinabove for the additional period starting from the date of such termination
of employment with the Company and continuing until the effective date of his
obtaining of new employment, if any; provided however that such additional
period for the accrual of those pension benefits shall not exceed three (3)
years from the date of termination of employment with the Company.

 

9.             Additional Employee Benefits.

 

9.1                                 The Company shall provide Employee the right
to participate in its Executive Life Insurance plan, together with all other
fringe benefit programs in which executive officers of the Company generally
participate so long as such programs are continued by the Company, and all other
fringe benefit programs which may hereafter be adopted by the Company for its
executive officers.

 

9.2                                 The Company shall provide Employee the right
to participate in its medical and dental insurance plans.

 

9.3                                 In the event that Employee should
voluntarily resign or is terminated without cause (as defined in paragraph 10.2
hereinbelow) by the Company during the Term, the Company shall provide Employee
with substantially the same level of health and medical benefits in effect for
Employee as of the date of such resignation or termination, with Employee
remaining obligated to continuing to pay employee contributions towards such
coverage at the same level as in effect as of such date, until the earlier of
(1) the second anniversary of such date of resignation or termination, or (2)
the date Employee becomes employed by another party.

 

9.4                                 The Company shall provide Employee the right
to participate in its long-term disability insurance plan, which as of this date
generally provides that in the event of total disability, the plan will provide
an annual benefit equal to 60% of the sum of (i) Employee’s annual base salary
plus (ii) the average of the three highest annual bonuses paid to Employee (but
not less than 60% of

 

3

--------------------------------------------------------------------------------


 

Employee’s annual base salary), less any income received by Employee from other
sources, such as by way of example and not limitation, Social Security and
worker’s compensation.

 

9.5                                 The Company shall provide Employee the right
to participate in its 401(k) Savings Plan.

 

9.6                                 The Company shall reimburse Employee for
dues and assessments for membership at the Annandale Country Club, the
California Club and the Los Angeles Country Club.

 

9.7                                 The Company shall provide Employee with the
use of a company car substantially equivalent to a Cadillac STS, together with
normal maintenance, insurance and operating expenses.

 

9.8                                 Employee shall be entitled to vacation in
accordance with the customary practice of the Company with regard to its
executives, which is currently four (4) weeks annually.

 

9.9                                 Employee shall be reimbursed for
financial/tax consulting services provided by The AYCO Company, L.P. through
participation in the Financial and Tax Services Program for Key Executives which
was approved (with a tax gross-up feature) by the Board of Directors on
November 20, 2002.

 

9.10                           The Company shall reimburse Employee for fees
actually paid by Employee to his legal counsel in connection with legal review
of this employment agreement, provided that such reimbursement shall not exceed
$5,000.

 

9.11                           The Company agrees that in the event of an audit
of Employee’s tax returns by the Internal Revenue Service with respect to issues
arising under this Agreement (including, but not limited to, Section 10.5
hereof), Employee will have the right to select his own professional advisors to
represent Employee in the audit proceedings, and the reasonable expenses thereof
shall be borne by the Company.

 

10.           Termination; Extension.

 

10.1                           During the Term of this Agreement, the Company’s
Board of Directors may terminate Employee’s employment herein at any time for
cause as contemplated by Section 2924 of the California Labor Code (copy of
which in effect as of the date hereof is attached hereto as Exhibit “E” and made
a part hereof), or as a result of a material breach by Employee of his
obligations under this Agreement, provided however that Company shall provide
Employee with not less than sixty (60) days prior written notice describing the
behavior or conduct which is alleged by the Company to constitute cause for
termination and Employee shall be provided with reasonable opportunity to
correct such behavior or conduct within that notice period.

 

10.2                           In the event that the Company terminates
Employee’s employment for any cause other than the causes set forth in paragraph
10.1 hereinabove, such shall be considered to be termination “without cause.” 
Removal from Employee of the title of “President, Chief Executive Officer and
Chairman of the Board” during the Term, without Employee’s consent, shall be
deemed to be termination without cause.

 

10.3                           In the event that the Company terminates
Employee’s employment without cause at any time

 

4

--------------------------------------------------------------------------------


 

during the Term of this Agreement, except for termination without cause due to
or following a Change of Control (as that term is defined in paragraph 10.5
hereinbelow), then:

 

(1)                                  the Company shall pay Employee a lump-sum
severance amount within thirty (30) days following termination equal to 3.5 (or
the number of years and fractional years remaining in the Term, if the remaining
Term of this Agreement is less than three years and six months as of the date of
the termination) times the sum of (i) Employee’s annual base salary in effect as
of the date of termination, and (ii) the highest management incentive bonus paid
to Employee during the three and one-half years preceding termination (but not
less than one hundred percent (100%) times Employee’s annual base salary
determined as of the date of termination);

 

(2)                                  all unvested restricted stock grants and
stock options granted to Employee shall automatically vest in full; and

 

(3)                                  Employee shall be entitled to the benefits
described in paragraphs 8.3, 8.4 and 9.3 hereinabove.

 

Employee shall not be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Employee under any of the
provisions of this Agreement.

 

10.4                           The Term of this Agreement shall be automatically
extended from day to day so that it always has a remaining term of three years
and six months (or until Employee attains age 67½, if sooner) until the Company
or Employee shall give written notice to the other that the Term shall not be
further extended.  In such event the Term shall end three years and six months
after delivery of such written notice in the manner provided in paragraph 12.3
hereinbelow (or when Employee attains age 67½, if sooner).  If the Company
notifies Employee that the Term shall not be further extended, then Employee may
elect within 90 days after receipt of such notice to terminate employment and
consider his employment to have been terminated by the Company without cause, in
which case Employee shall be entitled to those termination benefits described in
paragraph 10.3 hereinabove.

 

10.5                           In the event of a Change of Control at any time
during the Term of this Agreement:

 

(1)                                  All unvested restricted stock grants and
stock options granted to Employee shall automatically vest in full upon a Change
of Control.

 

(2)                                  In the event that the Company terminates
Employee’s employment without cause at any time during the Term of this
Agreement within the period of twelve (12) months following the date of a Change
of Control, then Employee shall be entitled to the termination benefits
described in paragraph 10.3 hereinabove; provided that the lump-sum severance
amount paid to Employee under this paragraph 10.5(2) which is calculated based
on paragraph 10.3(1) hereinabove (i) shall be reduced to equal the present
value, determined in accordance with IRC 280G(d)(4), of the lump-sum severance
amount which would otherwise be payable under paragraph 10.3(1), and (ii) shall
be reduced to offset compensation and other earned income earned by Employee in
the manner provided in paragraphs 10.5(3) and (4) below.

 

(3)                                  The amount of the lump-sum severance amount
payable to Employee under paragraph 10.5(2)

 

5

--------------------------------------------------------------------------------


 

which is calculated based on paragraph 10.3(1) shall be reduced by one hundred
percent (100%) of any compensation and other earned income (within the meaning
of Section 911(d)(2)(A) of the Internal Revenue Code (“IRC”)) which is earned by
Employee for services rendered to persons or entities other than the Company or
its affiliates during the remaining Term of this Agreement as of the date of
termination.  Health and medical benefits shall be offset as provided in
paragraph 9.3.

 

(4)                                  Not less frequently than annually (by
December 31 of each year), Employee shall account to the Company with respect to
all compensation and other earned income earned by Employee which is required
hereunder to be offset against the lump-sum severance amount received by
Employee from the Company under paragraph 10.5(2) which is calculated based on
paragraph 10.3(1).  If the Company has paid a lump-sum severance amount in
excess of the amount to which Employee is entitled (after giving effect to the
offsets provided above), Employee shall reimburse the Company for such excess by
December 31 of such year.  The requirements imposed under this paragraph shall
terminate on December 31 of the last calendar year which begins during the
remaining term of this Agreement as of the date of termination.

 

Notwithstanding any other provisions in this Agreement or any other agreement,
plan or arrangement, if any payment or benefit received or to be received by
Employee, whether under the terms of this Agreement, or any other agreement,
plan or arrangement with the Company or any person affiliated with the Company
(all such payments and benefits being hereinafter referred to as “Total
Payments”) would be subject, in whole or in part, to taxes imposed by IRC
Section 4999, then an additional gross-up payment shall be made to Employee in
accordance with the provisions of Exhibit “T” hereof, the provisions of which
Exhibit are hereby fully incorporated herein by reference, such that, after
payment of all Federal, state and local income, employment and excise taxes,
Employee will be in the same after-tax position as if no excise taxes (or
interest or penalties thereon) had been imposed.

 

As used herein, the term “Change of Control” means either:  (i) the dissolution
or liquidation of the Company; (ii) a reorganization, merger or consolidation of
the Company with one or more corporations as a result of which the Company is
not the surviving corporation; (iii) approval by the stockholders of the Company
of any sale, lease, exchange or other transfer (in one or a series of
transactions) of all or substantially all of the assets of the Company; (iv)
approval by the stockholders of the Company of any merger or consolidation of
the Company in which the holders of voting stock of the Company immediately
before the merger or consolidation will not own fifty percent (50%) or more of
the outstanding voting shares of the continuing or surviving corporation
immediately after such merger or consolidation; or (v) a change of 25% (rounded
to the next whole person) in the membership of the Board of Directors of the
Company within a 12-month period, unless the election or nomination for election
by stockholders of each new director within such period was approved by the

 

6

--------------------------------------------------------------------------------


 

vote of 85% (rounded to the next whole person) of the directors then still in
office who were in office at the beginning of the 12-month period.

 

10.6                           In the event that Employee should voluntarily
resign or is terminated for cause by the Company during the Term, Employee shall
not be entitled to any of the termination benefits described in this section 10,
other than any payment which may be due pursuant to paragraph 9.3 or 10.5
hereinabove.

 

10.7                           In the event that Employee should die or become
disabled or incapacitated for an uninterrupted period in excess of six (6)
months during the Term, then (1) all unvested restricted stock grants and stock
options granted to Employee shall automatically vest in full, and (2) Employee
shall remain eligible (or entitled as the case may be) for a prorated management
incentive or bonus award for the period prior to Employer’s death or disability.

 

11.           Covenants.

 

11.1                           Employee agrees that any and all confidential
knowledge or information, including but not limited to customer lists, books,
records, data, formulae, specifications, inventions, processes and methods,
developments and improvements, which has or have been or may be obtained or
learned by him in the course of his employment with the Company, will be held
confidential by him and that he will not disclose the same to any person outside
of the Company either during his employment or after his employment by the
Company has terminated.

 

11.2                           Employee agrees that upon termination of his
employment with the Company he will immediately surrender and turn over to the
Company all books, records, forms specifications, formulae, data and all papers
and writings relating to the business of the Company and all other property
belonging to the Company, it being understood and agreed that the same are the
sole property of the Company and that Employee will not make or retain any
copies thereof.

 

11.3                           Employee agrees that all inventions, development
or improvements which he may make, conceive, invent, discover or otherwise
acquire during his employment by the Company in the scope of his
responsibilities or otherwise shall become the sole property of the Company.

 

12.           Miscellaneous.

 

12.1                           All terms and conditions of this Agreement are
set forth herein, and there are no warranties, agreements or understandings,
express or implied, except those expressly set forth herein.

 

12.2                           Any modification of this Agreement shall be
binding only if evidenced in writing signed by both parties hereto.

 

12.3                           Any notice or other communication required or
permitted to be given hereunder shall be deemed properly given if personally
delivered or deposited in the United States mail, registered or certified and
postage prepaid, addressed to the Company at 245 S. Los Robles Ave., Pasadena,
CA 91101, or to Employee at 750 Chester Avenue, San Marino, CA 91108, or at such
other addresses as may from time to time be designated by the respective parties
in writing.

 

7

--------------------------------------------------------------------------------


 

12.4                           The laws of the State of California shall govern
the validity of this Agreement, the construction of its terms and the
interpretation of the rights and duties of the parties.

 

12.5                           In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable, the same shall not be affect any other
provisions of this Agreement, but this Agreement shall be construed as if such
invalid, illegal or unenforceable provisions had never been contained herein.

 

12.6                           This Agreement shall be binding upon, and inure
to the benefit of, the successors and assigns of the Company and the personal
representatives, heirs and legatees of Employee.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

AMERON INTERNATIONAL CORPORATION

 

 

By:

 

 

 

John E. Peppercorn

 

Chairman-elect, Compensation & Stock Option Committee

 

of the Board of Directors

 

 

 

EMPLOYEE

 

 

 

 

 

James S. Marlen

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT E

 

--------------------------------------------------------------------------------


 

DEERING’S CALIFORNIA CODES

 

 

labor code

 

Annotated

 

 

OF THE STATE OF CALIFORNIA

 

 

Adopted April 24, 1937
with amendments through the
First Extraordinary Session of the 1989-1990 Legislature

 

 

§ 2924.  Employment for specified term; Grounds for termination by employer.

An employment for a specified term may be terminated at any time by the employer
in case of any willful breach of duty by the employee in the course of his
employment, or in case of his habitual neglect of his duty or continued
incapacity to perform it.

Enacted 1937.  Amended Stats 1969, ch 1529 § 3; Stats 1971, ch 1580 § 2, ch 1607
§ 3.

 

--------------------------------------------------------------------------------


 

EXHIBIT T

 

--------------------------------------------------------------------------------


 

Exhibit “T”

(Page 1 of 1)

 

If any portion of the Total Payments (as defined in Paragraph 10.5 of the
Agreement) shall be subject to excise tax pursuant to Section 4999 of the
Internal Revenue Code of 1986, or any successor or similar provision thereto, or
comparable state or local tax laws, the Company shall pay to the Employee such
additional compensation as is necessary (after taking into account all Federal,
state and local income, employment and excise taxes payable by the Employee as a
result of the receipt of such additional compensation) to place the Employee in
the same after-tax position he would have been in had no such excise tax (or any
interest or penalties thereon) been paid or incurred.  The Company shall pay
additional compensation upon the earlier of (i) the time at which the Company
withholds such excise tax from any payments to the Employee or (ii) 30 days
after the Employee notifies the Company that the Employee has filed a tax return
which takes the position that such excise tax is due and payable in reliance on
a written opinion of the Employee’s tax counsel or accountant that it is more
likely than not that such payment with respect to any such excise tax is due and
payable.  If the Employee makes any payment with respect to any such excise tax
as a result of an adjustment to the Employee’s tax liability by any Federal,
state or local authority, the Company will pay such additional compensation
within 30 days after the Employee notifies the Company of such payment.  Without
limiting the obligation of the Company hereunder, the Employee agrees, in the
event that Employee makes any payment pursuant to the preceding sentence, to
negotiate with the Company in good faith with respect to procedures reasonably
requested by the Company which would afford the Company the ability to contest
the imposition of such excise tax; provided, however that the Employee will not
be required to afford the Company any right to contest the applicability of any
such excise tax to the extent that the Employee reasonably determines that such
contest is inconsistent with the overall tax interests of the Employee.  The
Company agrees to hold in confidence and not to disclose, without the Employee’s
prior written consent, any information with regard to the Employee’s tax
position which the Company obtains pursuant to this Exhibit T.

 

--------------------------------------------------------------------------------